Title: Thomas Boylston Adams to John Adams, 3 October 1797
From: Adams, Thomas Boylston
To: Adams, John


        
          My dear Sir.
          London 3. October 1797.
        
        Since I came to this Country, two of your kind letters have reached me; one dated in June & the other in July; the latter came by Genl: Marshall, but by some accident was not forwarded at the same time with your letter to my brother of the same date. It has only this day come to hand.
        Contrary to your expectation, as well as my own, your letters find me still in Europe, and about to embark in a few days, with my Brother, upon his mission to the North. I am somewhat apprehensive, from the repeated recommendations which are contained, both in yours & my mothers letters, for my return, that this deviation on

my part from my original purpose, may not meet your approbation. I cannot say indeed that it entirely meets my own, for I had made up my mind to return home in the course of this fall, and make some permanent establishment for my future life, and my diversion from this plan, has been rather a sacrifice to the earnest wishes of my brother, than to a conviction of its ultimate benefit to myself. I do sincerely wish to see once more my native land, my family & my friends, but I have consented to defer the gratification for some period further; I hope & expect it will not exceed another year; if within that period some young man can be found to take my situation with my brother. He cannot be alone, without losing half his usefulness to his Country & the service in which it employs him. I do not mean by this, that the Secretary is of equal importance with the Minister, but at least an embassy is incomplete without one.
        I feel grateful for your kind offers of a situation with you in case of my return, though I am not sure that my ambition would lead me to embrace it. Upon this subject however, it is not necessary at present to decide.
        It is with much regret that I learn from your letter the difficulties & embarassments which imprudent & unsuccessful speculation has brought into the families of some of our near relations. I had not forgotten your oracular predictions upon this subject, and the anticipation of such an issue, however painful it might have been, had in some measure prepared my mind to hear it with composure. I think I can venture to assure you Sir, that these examples, and your admonitions will not be lost to experience.
        My Brother has copiously detailed to you, since our residence here, every thing that relates to the political concerns of our Country. The facts are serious, and the events of which they are probably the precursors, will not I trust surprize our Countrymen or damp the ardor with which it is their duty & their interest to meet them. Our Commissioners have reached Paris, but I do not expect that they will be there long. Since the recent revolution, every thing looks dark & hollow, & if justice be done to any earthly power, by the triumphant faction in France, to accident, not design be all the honor & all the praise. What sacrifices of interest, our Country & fellow-citizens may be prepared to make, to their peace & neutrality, I am unable to conjecture; it is more easy to conceive the extent & magnitude of those which will be demanded of them. Our national dignity & honor must not look to a foreign power for patronage.
        
        I have a task upon hand, which compels me to shorten my letter. You will I hope by the next or perhaps by the present opportunity become the depositary of it.
        Present me affectionately to my mother; I shall endeavor to reply to her kind letter of July 14, before we leave this Country.
        With fervent attachment & respect, I am, Dear Sir, / Your Son,
        
          Thomas B Adams.
        
      